  Case 14-44758         Doc 59     Filed 12/04/18 Entered 12/04/18 14:19:13              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-44758
         JIMMY JENKINS
         ROBIN P. CLEAVES
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/16/2014.

         2) The plan was confirmed on 04/01/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/06/2017.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,950.00.

         10) Amount of unsecured claims discharged without payment: $48,882.55.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-44758        Doc 59       Filed 12/04/18 Entered 12/04/18 14:19:13                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $18,224.00
       Less amount refunded to debtor                          $1,659.62

NET RECEIPTS:                                                                                   $16,564.38


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $731.13
    Other                                                                    $62.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,793.13

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
AFNI                             Unsecured         684.00           NA              NA            0.00       0.00
CDA PONTIAC                      Unsecured          91.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,800.00       3,266.80        3,266.80        326.68        0.00
Credit Cntrl                     Unsecured      1,376.00            NA              NA            0.00       0.00
Credit Cntrl                     Unsecured      1,058.00            NA              NA            0.00       0.00
Credit Cntrl                     Unsecured         754.00           NA              NA            0.00       0.00
Credit Cntrl                     Unsecured         694.00           NA              NA            0.00       0.00
Credit Cntrl                     Unsecured         665.00           NA              NA            0.00       0.00
Credit Cntrl                     Unsecured         625.00           NA              NA            0.00       0.00
Credit Cntrl                     Unsecured         236.00           NA              NA            0.00       0.00
Credit Cntrl                     Unsecured         236.00           NA              NA            0.00       0.00
Credit Cntrl                     Unsecured         236.00           NA              NA            0.00       0.00
Credit Cntrl                     Unsecured         236.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         971.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         915.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         557.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         544.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         515.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         454.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         416.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         416.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         404.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         376.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         376.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         376.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         376.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         376.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         376.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         293.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         293.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         293.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-44758       Doc 59        Filed 12/04/18 Entered 12/04/18 14:19:13                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid         Paid
DEPENDON COLLECTION SE           Unsecured         233.00           NA           NA            0.00        0.00
DEPENDON COLLECTION SE           Unsecured         203.00           NA           NA            0.00        0.00
DIRECTV LLC                      Unsecured         727.00        727.20       727.20          72.72        0.00
DIRECTV LLC                      Unsecured            NA         901.46       901.46          90.15        0.00
ECMC                             Unsecured            NA       3,910.88         0.00           0.00        0.00
ER SOLUTIONS INC                 Unsecured         901.00           NA           NA            0.00        0.00
GINNYS                           Unsecured         232.00           NA           NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         347.00        347.31       347.31          34.73        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         247.00        247.76       247.76          24.78        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         919.00        919.52       919.52          91.95        0.00
MCSI INC                         Unsecured         250.00           NA           NA            0.00        0.00
MCSI INC                         Unsecured         150.00           NA           NA            0.00        0.00
MCSI INC                         Unsecured         150.00           NA           NA            0.00        0.00
MCSI INC                         Unsecured         150.00           NA           NA            0.00        0.00
MCSI INC                         Unsecured         150.00           NA           NA            0.00        0.00
MCSI INC                         Unsecured         150.00           NA           NA            0.00        0.00
MCSI INC                         Unsecured         150.00           NA           NA            0.00        0.00
MCSI INC                         Unsecured         150.00           NA           NA            0.00        0.00
MCSI INC                         Unsecured         150.00           NA           NA            0.00        0.00
MEDICAL BUSINESS BUREAU          Unsecured         149.00           NA           NA            0.00        0.00
MEDICAL BUSINESS BUREAU          Unsecured         140.00           NA           NA            0.00        0.00
metrosouth medical center        Unsecured      6,000.00            NA           NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT        Unsecured            NA       1,300.66     1,300.66        130.07         0.00
MIDLAND FUNDING LLC              Unsecured         254.00        254.26       254.26          25.43        0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         337.00           NA           NA            0.00        0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         200.00           NA           NA            0.00        0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         200.00           NA           NA            0.00        0.00
OAK FOREST HOSPITAL              Unsecured      3,000.00            NA           NA            0.00        0.00
RJM AQUISITIONS FUNDING          Unsecured         890.00           NA           NA            0.00        0.00
ROSELAND COMMUNITY HOSPITAL      Unsecured      7,000.00            NA           NA            0.00        0.00
SEVENTH AVENUE                   Unsecured         232.00        232.32       232.32          23.23        0.00
SOUTHERN AUTO FINANCIAL CO       Secured        6,875.00       9,423.98     9,423.98      9,423.98    1,126.49
SOUTHERN AUTO FINANCIAL CO       Unsecured      2,675.00            NA           NA            0.00        0.00
Stellar Recovery Inc             Unsecured      1,226.00            NA           NA            0.00        0.00
Title Max of Illinois            Secured           400.00           NA        400.00        400.00         1.04
VILLAGE OF DOLTON DEPT OF REVE   Unsecured         250.00           NA           NA            0.00        0.00
VILLAGE OF RIVERDALE             Unsecured         700.00           NA           NA            0.00        0.00
WEBBANK/FINGERHUT                Unsecured         254.00           NA           NA            0.00        0.00
WEBBANK/FINGERHUT                Unsecured         247.00           NA           NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-44758         Doc 59      Filed 12/04/18 Entered 12/04/18 14:19:13                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,823.98          $9,823.98         $1,127.53
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $9,823.98          $9,823.98         $1,127.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,197.29            $819.74              $0.00


Disbursements:

         Expenses of Administration                             $4,793.13
         Disbursements to Creditors                            $11,771.25

TOTAL DISBURSEMENTS :                                                                      $16,564.38


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
